UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER: 000-33491 CDSS WIND DOWN INC. (EXACT NAME OF SMALL BUSINESS ISSUER AS SPECIFIED IN ITS CHARTER) DELAWARE 75-2873882 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (I.R.S. EMPLOYER IDENTIFICATION NO.) 2100 MCKINNEY AVE., SUITE 1500, DALLAS, TEXAS 75201 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (214) 750-2452 (ISSUER’S TELEPHONE NUMBER) (FORMER NAME, FORMER ADDRESS AND FORMER FISCAL YEAR, IF CHANGED SINCE LAST REPORT) Check whether the issuer(1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yesþ No ¨ Class Outstanding at November 14, 2007 Common Stock, Par value $.01 per share 34,318,230 Transitional Small Business Disclosure FormatYes ¨ No þ CDSS WIND DOWN INC. FORM 10-QSB QUARTERLY REPORT FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 4 Unaudited Consolidated Statement of Net Assets in Liquidation 5 Unaudited Consolidated Statement of Changes in Net Assets in Liquidation 6 Notes to Unaudited Interim Financial Statements 7 Item 2. Management’s Discussion and Analysis of Plan of Operations 9 Item 3. Controls and Procedures 13 PART II – OTHER INFORMATION Item 6. Exhibits 14 Signatures 15 3 Table of Contents As used in this Quarterly Report on Form 10-QSB, unless the context otherwise requires, the terms “we,” “us,” “our,” “the Company” and “CDSS” refer to CDSS Wind Down Inc., a Delaware corporation and its wholly-owned subsidiaries. Forward-Looking Statements This report contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements represent our current expectations, assumptions, estimates and projections about CDSS and include, but are not limited to, the following: • any statements regarding the execution, timing and expenses associated with the complete dissolution of CDSS; • any statements regarding the disposition of our existing assets; and • any statements regarding liquidating distributions, if and when, to our Shareholders. Readers are urged to carefully review and consider the various disclosures we make which attempt to advise them of the factors which affect our business, including without limitation, the disclosures made under the caption “Management’s Discussion and Analysis or Plan of Operations” and under the caption “Business-Risk Factors” included herein. These important factors, which could cause actual results to differ materially from the forward-looking statements contained herein, include, without limitation, our ability to accurately estimate the expenses associated with executing our plan of complete liquidation and dissolution. Forward-looking statements involve risks and uncertainties. Our actual results could differ materially from those anticipated in such forward-looking statements as a result of certain factors, as more fully described elsewhere in this report. For a detailed discussion of these risks and uncertainties, see the “Risks Related to Our Business” section in this Form 10-QSB. We undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future, except as otherwise required pursuant to our on-going reporting obligations under the Securities Exchange Act of 1934, as amended. 3 Table of Contents PART I—FINANCIAL INFORMATION The accompanying September 30, 2007 interim financial statements of CDSS Wind Down Inc. required to be filed with this Form10-QSB Quarterly Report were prepared by management without audit and commence on the following page, together with the related notes. In our opinion, these interim financial statements present fairly the financial condition including net assets in liquidation, changes in net assets in liquidation, results of operations and cash flows of our company, but should be read in conjunction with the consolidated financial statements for the year ended December31, 2006 included in our fiscal year end December31, 2006 Annual Report on Form10-K, previously filed with the Securities and Exchange Commission, or the SEC. 4 Table of Contents CDSS WIND DOWN INC. UNAUDITED CONSOLIDATED STATEMENTS OF NET ASSETS IN LIQUIDATION September 30, 2007 December31, 2006 ASSETS Cash and cash equivalents $ 554,918 $ 28,053,007 Prepaid expenses 177,186 188,331 Other current assets - 52,000 Total assets 732,104 28,293,338 LIABILITIES Accounts payable and accrued expenses 298,823 424,120 Accrued payroll tax liabilities 2,830 63,154 Accrued stock option cash-out liability 42,557 255,510 Accrued officer severance and bonus - 6,306,536 Estimated settlement of operating lease liabilities - 1,554,017 Estimated costs to be incurred during liquidation 173,598 1,100,073 Income taxes payable - 893,921 Total liabilities 517,808 10,597,331 Net assets in liquidation $ 214,296 $ 17,696,007 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents CDSS
